Title: To James Madison from Frederick Bates, 22 April 1808
From: Bates, Frederick
To: Madison, James



Sir,
St. Louis Ap 22d. 1808.

Some time after my arrival in Louisiana, I was supplied by your order with a complete Set of the Laws of the United States.  As these were believed to appertain to the Executive Office, they have been delivered to Governor Lewis.  An access to them is at all times inconvenient and very often impossible.  If it has been usual to furnish the Secretaries of Territories with these Books, I take the liberty of asking that When convenient they may be forwarded.  I have the honor to be, very respectfully Yrs &ca. &ca.

Frederick Bates

